DETAILED ACTION
Claims 1-24 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0166169 to Norum et al. (hereinafter “Norum”) and further in view of US Pub. No. 2017/0339199 to Saez (hereinafter “Saez”).

As to Claim 1, Norum discloses a conference data sharing method comprising:
triggering a transmitter coupled to an image signal source (Paragraph [0108] of Norum discloses after the user 3 has selected the conference room 6a, a request signal is transmitted to the controller 14a via the first control network link 26a, indicating to said controller 14a that the user 3 wishes to stream media data to the corresponding multimedia receiver 10a); 
transmitting a triggering signal from the transmitter to a receiver through a first network (Paragraph [0111] of Norum discloses a media streaming network link 32a between the end-user device i.e. the laptop 8 and the multimedia receiver 10a is established.); 
[generating at least one data signal according to a conference member list after the receiver receives the triggering signal; 
transmitting the at least one data signal to at least one conference member through a second network;] 
transmitting an image signal from the image signal source to the transmitter after the transmitter is triggered (Paragraph [0112] of Norum discloses once the WebRTC session is established, the image 42 appearing on the monitor connected to the laptop 8 is then mirrored to the external display 12 as the image 44); 
processing the image signal by the transmitter for transmitting the image signal to the receiver through the first network (Paragraph [0112] of Norum discloses once the WebRTC session is established, the image 42 appearing on the monitor connected to the laptop 8 is then mirrored to the external display 12 as the image 44); and 
controlling a display device for displaying an image by the receiver according to the image signal (Paragraph [0112] of Norum discloses once the WebRTC session is established, the image 42 appearing on the monitor connected to the laptop 8 is then mirrored to the external display 12 as the image 44).
	Norum does not explicitly disclose generating at least one data signal according to a conference member list after the receiver receives the triggering signal and transmitting the at least one data signal to at least one conference member through a second network.
	However, Saez discloses this.  Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time.  Paragraph [0021] of Saez discloses maintain a list of each participant scheduled into the meeting, and only accept/output meeting-associated content received from those participants.  Figure 1 of Saez discloses the computing device 108c as being connected remotely.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the conference system as disclosed by Norum, with connecting to remote participants as disclosed by Saez.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to similar devices.  Norum and Saez are directed toward conference systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Norum-Saez discloses the method of claim 1, further comprising: sharing the conference data to the at least one conference member through the second network after the at least one conference member receives the at least one data signal (Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time).

As to Claim 3, Norum-Saez discloses the method of claim 1, wherein the transmitter is triggered by a member inside a conference room, and the at least one conference member is located outside the conference room (Figure 1 of Saez discloses the computing devices 108a and 108b being connected locally and computing device 108c as being connected remotely).

As to Claim 4, Norum-Saez discloses the method of claim 3, wherein the conference member list is determined according to conference notification group mail data, group list data of a communication application, and/or member list data of a communication database, and the at least one conference member located outside the conference room acquires a network link and/or a password of the receiver (Paragraph [0021] of Saez discloses maintain a list of each participant scheduled into the meeting, and only accept/output meeting-associated content received from those participants.  Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time).

As to Claim 5, Norum-Saez discloses the method of claim 1, wherein the at least one data signal comprises authorization key data, conference recording data, and/or conference scheduling data, and the conference scheduling data comprises timeliness information of the authorization key data (Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time).

As to Claim 6, Norum-Saez discloses the method of claim 1, wherein the conference member list is predefined, or is determined according to conference notification group mail data, group list data of a communication application, and/or member list data of a communication database (Paragraph [0021] of Saez discloses maintain a list of each participant scheduled into the meeting, and only accept/output meeting-associated content received from those participants).

As to Claim 7, Norum-Saez discloses the method of claim 1, further comprising: setting the conference member list and conference scheduling data by a conference initiator (Paragraph [0026] of Saez discloses this may allow users of the computerized meeting platform to schedule meetings, and invite other users of the computerized meeting platform to the meeting as participants); 
setting the sharing authority of each conference member of the conference member list for transmitting sharing authority data of each conference member to the receiver by the conference initiator (Paragraph [0033] of Saez discloses interface 400 includes a listing of meeting participants 402, which shows each participating user and that virtual meeting attendee has been scheduled as a participant. Interface 400 also indicates that two of the meeting participants are select participants 404 having elevated status, capability or permissions relative to other users. For example, a select participant may be an owner/scheduler of the meeting; a meeting administrator, host, or owner; or an owner/manager of the virtual meeting attendee or physical meeting space); and 
notifying the sharing authority data of each conference member to the each conference member by using the receiver (Paragraph [0033] of Saez discloses interface 400 includes a listing of meeting participants 402, which shows each participating user and that virtual meeting attendee has been scheduled as a participant. Interface 400 also indicates that two of the meeting participants are select participants 404 having elevated status, capability or permissions relative to other users. For example, a select participant may be an owner/scheduler of the meeting; a meeting administrator, host, or owner; or an owner/manager of the virtual meeting attendee or physical meeting space); 
wherein after the receiver notifies the sharing authority data to a conference member, when the conference member is authorized, a transmitter of the conference member is triggered, and the conference member acquires a network link and/or a password of the conference data (Paragraph [0033] of Saez discloses interface 400 includes a listing of meeting participants 402, which shows each participating user and that virtual meeting attendee has been scheduled as a participant. Interface 400 also indicates that two of the meeting participants are select participants 404 having elevated status, capability or permissions relative to other users. For example, a select participant may be an owner/scheduler of the meeting; a meeting administrator, host, or owner; or an owner/manager of the virtual meeting attendee or physical meeting space.  Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time).

As to Claim 8, Norum-Saez discloses the method of claim 7, wherein setting the sharing authority of each conference member of the conference member list by the conference initiator, is pre-setting the sharing authority of each conference member of the conference member list by the conference initiator before a conference starts, or dynamically setting the sharing authority of each conference member of the conference member list by the conference initiator during the conference (Paragraph [0033] of Saez discloses interface 400 includes a listing of meeting participants 402, which shows each participating user and that virtual meeting attendee has been scheduled as a participant. Interface 400 also indicates that two of the meeting participants are select participants 404 having elevated status, capability or permissions relative to other users. For example, a select participant may be an owner/scheduler of the meeting; a meeting administrator, host, or owner; or an owner/manager of the virtual meeting attendee or physical meeting space).

As to Claim 9, Norum-Saez discloses the method of claim 1, wherein transmitting the at least one data signal to at least one conference member through the second network, is transmitting the at least one data signal to a communication address account of the at least one conference member by the receiver through the second network, or transmitting the at least one data signal to a communication device of the at least one conference member by the receiver through the second network (Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time).

As to Claim 10, Norum-Saez discloses the method of claim 1, further comprising: setting a network name of the receiver (Paragraph [0013] of Norum discloses the list may also contain further information about the controllers and associated multimedia receiver devices, for example giving the receivers user friendly nicknames such as “Conference Room 1” or “Lecture Theatre”, to make it easier for the presenter to select or find the correct multimedia receiver device and associated controller); and 
requesting a server for acquiring the conference member list and/or conference scheduling data through a third network according to the network name (Paragraph [0141] of Norum discloses the controller 14′ is aware of the expected participation of the user(s) in a scheduled meeting and/or is aware of which user(s) are scheduled to be in the room 6′ according to room booking information stored by the scheduling server 64); 
wherein the conference member list and/or the conference scheduling data is set by a conference initiator (Paragraph [0026] of Saez discloses this may allow users of the computerized meeting platform to schedule meetings, and invite other users of the computerized meeting platform to the meeting as participants).

As to Claim 11, Norum-Saez discloses the method of claim 1, further comprising: transmitting a data signal from the receiver to a server (Paragraph [0141] of Norum discloses the controller 14′ is aware of the expected participation of the user(s) in a scheduled meeting and/or is aware of which user(s) are scheduled to be in the room 6′ according to room booking information stored by the scheduling server 64);
transmitting the data signal from the server to a conference member through a third network (Paragraph [0141] of Norum discloses the controller 14′ is aware of the expected participation of the user(s) in a scheduled meeting and/or is aware of which user(s) are scheduled to be in the room 6′ according to room booking information stored by the scheduling server 64); and 
acquiring conference scheduling data of the server by the receiver (Paragraph [0141] of Norum discloses the controller 14′ is aware of the expected participation of the user(s) in a scheduled meeting and/or is aware of which user(s) are scheduled to be in the room 6′ according to room booking information stored by the scheduling server 64); 
wherein the at least one data signal transmitted from the receiver to at least one conference member through the second network, and the data signal transmitted from the server to the conference member through the third network are timeliness (Paragraph [0141] of Norum discloses the controller 14′ is aware of the expected participation of the user(s) in a scheduled meeting and/or is aware of which user(s) are scheduled to be in the room 6′ according to room booking information stored by the scheduling server 64).

As to Claim 12, Norum-Saez discloses the method of claim 1, further comprising: relaying the at least one data signal transmitted from the at least one conference member to another conference member for sharing the conference data with the another conference member after the at least one conference member receives the at least one data signal (Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time); 
wherein the at least one data signal comprises a network link and/or a password of the conference data (Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time).

As to Claim 14, Norum-Saez discloses the method of claim 1, wherein the receiver has a list of virtual user accounts, the receiver transmits email information to the at least one conference member according to the list of virtual user accounts, or the receiver receives email information transmitted from the at least one conference member according to the list of virtual user accounts (Paragraph [0144] of Norum discloses the login credentials entered into the end-user device 8′ and the user information provided by the external user catalogue 70 after a successful authentication may take the form of e.g. a unique user number, user email address, or Globally Unique Identifier (GUID), as is known in the art).

As to Claim 15, Norum discloses a conference data sharing system comprising: 
an image signal source configured to generate an image signal (Paragraph [0111] of Norum discloses a media streaming network link 32a between the end-user device i.e. the laptop 8 and the multimedia receiver 10a is established.); 
a transmitter coupled to the image signal source and configured to buffer and transmit the image signal (Paragraph [0111] of Norum discloses a media streaming network link 32a between the end-user device i.e. the laptop 8 and the multimedia receiver 10a is established.); 
a receiver configured to receive the image signal and generate at least one data signal (Paragraph [0111] of Norum discloses a media streaming network link 32a between the end-user device i.e. the laptop 8 and the multimedia receiver 10a is established.); and 
a display device coupled to the receiver and configured to display an image (Figure 2 of Norum discloses a display connected to the receiver); 
wherein after the transmitter is triggered (Paragraph [0108] of Norum discloses after the user 3 has selected the conference room 6a, a request signal is transmitted to the controller 14a via the first control network link 26a, indicating to said controller 14a that the user 3 wishes to stream media data to the corresponding multimedia receiver 10a), the transmitter generates a triggering signal to the receiver through a first network (Paragraph [0111] of Norum discloses a media streaming network link 32a between the end-user device i.e. the laptop 8 and the multimedia receiver 10a is established.), [the receiver generates the at least one data signal according to a conference member list after the receiver receives the triggering signal, the receiver transmits the at least one data signal to at least one conference member through a second network,] the image signal source transmits the image signal to the transmitter after the transmitter is triggered (Paragraph [0112] of Norum discloses once the WebRTC session is established, the image 42 appearing on the monitor connected to the laptop 8 is then mirrored to the external display 12 as the image 44), the transmitter processes the image signal for transmitting the image signal to the receiver through the first network (Paragraph [0112] of Norum discloses once the WebRTC session is established, the image 42 appearing on the monitor connected to the laptop 8 is then mirrored to the external display 12 as the image 44), and the receiver controls the display device for displaying the image according to the image signal (Paragraph [0112] of Norum discloses once the WebRTC session is established, the image 42 appearing on the monitor connected to the laptop 8 is then mirrored to the external display 12 as the image 44).
Norum does not explicitly disclose the receiver generates the at least one data signal according to a conference member list after the receiver receives the triggering signal, the receiver transmits the at least one data signal to at least one conference member through a second network.
However, Saez discloses this.  Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time.  Paragraph [0021] of Saez discloses maintain a list of each participant scheduled into the meeting, and only accept/output meeting-associated content received from those participants.  Figure 1 of Saez discloses the computing device 108c as being connected remotely.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 16, Norum-Saez discloses the system of claim 15, wherein the transmitter is triggered by a member inside a conference room, and the at least one conference member is located outside the conference room (Figure 1 of Saez discloses the computing devices 108a and 108b being connected locally and computing device 108c as being connected remotely).

As to Claim 17, Norum-Saez discloses the system of claim 15, wherein the at least one data signal comprises authorization key data, conference recording data, and/or conference scheduling data, and the conference scheduling data comprises timeliness information of the authorization key data (Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time).

As to Claim 18, Norum-Saez discloses the system of claim 15, wherein the receiver comprises: a transceiver configured to access data; a processor coupled to the transceiver and configured to generate the conference data; a memory coupled to the processor and configured to save data (Paragraph [0012] of Norum discloses the selected multimedia receiver device can thus receive the streamed data, and subsequently convert it e.g. to a video signal for output to the external video reception device); wherein the conference member list is predefined and saved in the memory, or is determined according to conference notification group mail data, group list data of a communication application, and/or member list data of a communication database (Paragraph [0021] of Saez discloses maintain a list of each participant scheduled into the meeting, and only accept/output meeting-associated content received from those participants).

As to Claim 19, Norum-Saez discloses the system of claim 15, further comprising: a user device operated by a conference initiator for communicating with the receiver; wherein the conference initiator uses the user device for setting the conference member list and conference scheduling data (Paragraph [0026] of Saez discloses this may allow users of the computerized meeting platform to schedule meetings, and invite other users of the computerized meeting platform to the meeting as participants), the conference initiator uses the user device for setting the sharing authority of each conference member of the conference member list for transmitting sharing authority data of each conference member to the receiver (Paragraph [0033] of Saez discloses interface 400 includes a listing of meeting participants 402, which shows each participating user and that virtual meeting attendee has been scheduled as a participant. Interface 400 also indicates that two of the meeting participants are select participants 404 having elevated status, capability or permissions relative to other users. For example, a select participant may be an owner/scheduler of the meeting; a meeting administrator, host, or owner; or an owner/manager of the virtual meeting attendee or physical meeting space), the receiver notifies the sharing authority data of each conference member to the each conference member (Paragraph [0033] of Saez discloses interface 400 includes a listing of meeting participants 402, which shows each participating user and that virtual meeting attendee has been scheduled as a participant. Interface 400 also indicates that two of the meeting participants are select participants 404 having elevated status, capability or permissions relative to other users. For example, a select participant may be an owner/scheduler of the meeting; a meeting administrator, host, or owner; or an owner/manager of the virtual meeting attendee or physical meeting space), after the receiver notifies the sharing authority data to a conference member, when the conference member is authorized, a transmitter of the conference member is triggered, and the conference member acquires a network link and/or a password of the conference data (Paragraph [0033] of Saez discloses interface 400 includes a listing of meeting participants 402, which shows each participating user and that virtual meeting attendee has been scheduled as a participant. Interface 400 also indicates that two of the meeting participants are select participants 404 having elevated status, capability or permissions relative to other users. For example, a select participant may be an owner/scheduler of the meeting; a meeting administrator, host, or owner; or an owner/manager of the virtual meeting attendee or physical meeting space.  Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time).

As to Claim 20, Norum-Saez discloses the system of claim 19, wherein the conference initiator pre-sets the sharing authority of each conference member of the conference member list before a conference starts, or dynamically sets the sharing authority of each conference member of the conference member list during the conference (Paragraph [0033] of Saez discloses interface 400 includes a listing of meeting participants 402, which shows each participating user and that virtual meeting attendee has been scheduled as a participant. Interface 400 also indicates that two of the meeting participants are select participants 404 having elevated status, capability or permissions relative to other users. For example, a select participant may be an owner/scheduler of the meeting; a meeting administrator, host, or owner; or an owner/manager of the virtual meeting attendee or physical meeting space).

As to Claim 21, Norum-Saez discloses the system of claim 15, wherein the receiver transmits the at least one data signal to a communication address account of the at least one conference member by the receiver through the second network, or transmits the at least one data signal to a communication device of the at least one conference member by the receiver through the second network (Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time).

As to Claim 22, Norum-Saez discloses the system of claim 15, further comprising: a server linked to the receiver and configured to communicate with the receiver; wherein after a network name of the receiver is configured (Paragraph [0013] of Norum discloses the list may also contain further information about the controllers and associated multimedia receiver devices, for example giving the receivers user friendly nicknames such as “Conference Room 1” or “Lecture Theatre”, to make it easier for the presenter to select or find the correct multimedia receiver device and associated controller), the receiver requests the server for acquiring the conference member list and/or conference scheduling data through a third network according to the network name (Paragraph [0141] of Norum discloses the controller 14′ is aware of the expected participation of the user(s) in a scheduled meeting and/or is aware of which user(s) are scheduled to be in the room 6′ according to room booking information stored by the scheduling server 64), and the conference member list and/or the conference scheduling data is set by a conference initiator (Paragraph [0026] of Saez discloses this may allow users of the computerized meeting platform to schedule meetings, and invite other users of the computerized meeting platform to the meeting as participants).

As to Claim 23, Norum-Saez discloses the system of claim 15, further comprising: a server linked to the receiver and configured to communicate with the receiver (Paragraph [0141] of Norum discloses the controller 14′ is aware of the expected participation of the user(s) in a scheduled meeting and/or is aware of which user(s) are scheduled to be in the room 6′ according to room booking information stored by the scheduling server 64); wherein the receiver transmits a data signal to the server (Paragraph [0141] of Norum discloses the controller 14′ is aware of the expected participation of the user(s) in a scheduled meeting and/or is aware of which user(s) are scheduled to be in the room 6′ according to room booking information stored by the scheduling server 64), the server transmits the data signal to a conference member through a third network (Paragraph [0141] of Norum discloses the controller 14′ is aware of the expected participation of the user(s) in a scheduled meeting and/or is aware of which user(s) are scheduled to be in the room 6′ according to room booking information stored by the scheduling server 64), the receiver acquires conference scheduling data of the server; (Paragraph [0141] of Norum discloses the controller 14′ is aware of the expected participation of the user(s) in a scheduled meeting and/or is aware of which user(s) are scheduled to be in the room 6′ according to room booking information stored by the scheduling server 64) and wherein the at least one data signal transmitted from the receiver to at least one conference member through the second network, and the data signal transmitted from the server to the conference member through the third network are timeliness (Paragraph [0141] of Norum discloses the controller 14′ is aware of the expected participation of the user(s) in a scheduled meeting and/or is aware of which user(s) are scheduled to be in the room 6′ according to room booking information stored by the scheduling server 64).

As to Claim 24, Norum-Saez discloses the system of claim 15, wherein the at least one conference member relays the at least one data signal to another conference member for sharing the conference data with the another conference member after the at least one conference member receives the at least one data signal , and the at least one data signal comprises a network link and/or a password of the conference data (Paragraph [0016] of Saez discloses the computerized meeting platform may then relay the recorded audio/video to computing device 108C substantially in real time).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Norum-Saez and further in view of US Pub. No. 2014/0218379 to Jia et al. (hereinafter “Jia”).

As to Claim 13, Norum-Saez discloses the method of claim 1. Norum-Saez does not explicitly disclose further comprising: transmitting extended display identification data (EDID) from the transmitter to a data processing device of the image signal source when the transmitter is coupled to the image signal source; and identifying the transmitter as a virtual display device by the data processing device according to the EDID for wirelessly transmitting the image signal to the transmitter after the data processing device receives the EDID.
However, Jia discloses this.  Paragraph [0040] of Jia discloses the data processing module 101 may also include an EDID ROM 106 for storing virtual display information.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the conferencing system as disclosed by Norum, with using EDID data as disclosed by Jia.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Norum and Jia are directed toward transmitting video data and as such it would be obvious to use the techniques of one in the other.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448